UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 29, 2013 (January 29, 2013) Oxford Resource Partners, LP (Exact name of registrant as specified in its charter) Delaware 001-34815 77-0695453 (State or other jurisdiction (Commission (IRS Employer of incorporation or organization) File Number) Identification No.) 41 South High Street, Suite3450 Columbus, OH 43215 (Address of principal executive office) (Zip Code) (614)643-0314 (Registrants’ telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 Regulation FD Disclosure. On January 29, 2013, Oxford Resource Partners, LP (“Oxford”) issued a press release announcing that it was suspending cash distributions on both its common and subordinated units forthe quarter ended December 31, 2012.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The information set forth in this Item 7.01 and the attached Exhibit 99.1 includes “forward-looking statements” — that is, statements related to future, not past, events. Forward-looking statements are based on current expectations and include any statement that does not directly relate to a current or historical fact. In this context, forward-looking statements often address expected future business and financial performance, and often contain words such as “anticipate,” “believe,” “intend,” “expect,” “plan” or “will” or other similar words. These forward-looking statements involve certain risks and uncertainties and ultimately may not prove to be accurate. Actual results and future events could differ materially from those anticipated in such statements. For further discussion of risks and uncertainties, you should refer to Oxford’s SEC filings. Oxford undertakes no obligation and does not intend to update any forward-looking statements, whether as a result of new information or future events. All forward-looking statements are qualified in their entirety by this cautionary statement. The information in Item 7.01 of this Current Report on Form 8-K, including the attached Exhibit 99.1, is being “furnished” pursuant to Item 7.01 and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, and is not incorporated by reference into any Oxford filing, whether made before or after the date hereof, regardless of any general incorporation language in such filing. ITEM 9.01 Financial Statements and Exhibits. (d)Exhibits Press Release dated January 29, 2013, titled Oxford Resource Partners, LP Suspends Distributions for Fourth Quarter 2012 to Further Preserve Liquidity SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Oxford Resource Partners, LP By: Oxford Resources GP, LLC, its general partner Dated: January 29, 2013 By: /s/ Bradley W. Harris Name: Bradley W. Harris Title: Senior Vice President, Chief Financial Officer and Treasurer EXHIBIT INDEX Press Release dated January 28, 2013, titled Oxford Resource Partners, LP Suspends Distributions for Fourth Quarter 2012to Further Preserve Liquidity
